DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments to the drawings (specifically Fig. 1) in the Amendment filed April 28, 2022 (herein “Amendment”), with respect to the objection to Figure 1 have been fully considered and are persuasive.  The objection to Figure 1 has been withdrawn. 
Applicant’s arguments and amendments in the Amendment filed April 28, 2022 (herein “Amendment”), with respect to the objection to claims 1, 9 and 16, and all claims depending therefrom, have been fully considered and are persuasive.  The objection to claims 1, 9 and 16, and all claims depending therefrom has been withdrawn. 
Applicant’s arguments and amendments in the Amendment filed April 28, 2022 (herein “Amendment”), with respect to the objection to claims 6, 8, 13, 15, 18 and 20, and all claims depending therefrom, have been fully considered and are persuasive.  The objection to claims 6, 8, 13, 15, 18 and 20, and all claims depending therefrom has been withdrawn. 
Applicants have omitted to provide a response to the objections to claims 6, 13 and 18, as set forth on the top of page 3 of the Office Action dated 12/30/2021. Accordingly, the objection is maintained.
Applicant’s request to hold the double patenting rejection against pending claims 1, 3-9, and 11-15 in abeyance is noted, but the Double Patenting rejection is maintained herein, with updates to include the newly amended limitations. see MPEP 804(I)(B)(1).
Applicant’s arguments and amendments with respect to the rejection of claims 1, 5-9, 12-16 and 18-20 under 36 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1, 5-9, 12-16 and 18-20 under 36 U.S.C. 101  has been withdrawn. 
Applicant's arguments and amendments filed in the Amendment regarding the rejection of claims 1, and 3-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
First, on page 12 of the Amendment, Applicant sets forth that the cited portions of Fernandez, including para. 156 disclosing a syntactic rule triggering a finding that a sentence is in imperative form, does not teach or suggest the amended claim limitations “identify, in the parse tree (i) an imperative verb as a first word of the utterance by identifying a verb that is (a) in a present tense or in an active voice and (b) neither modal, mental, or a form of the verb “to be,” or (ii) a first person pronoun and a mental verb.” Applicant contends that the cited portion of Fernandez does not disclose “detecting” types of verbs like imperative or present tense, but instead discloses “task verbs.” Applicant further contends that Fernandez “does not define” what task verbs are.
However, Fernandez, at least in in paras. 150-177, discloses a task classifier module which “decides” if a sentence containing any of the task verbs is good enough to be considered as a task candidate or not. Then further, the task classifier evaluates if a sentence is a task, or non-task using the speech act tags assigned by the speech act classifier as well as a set of syntactic rules applied to the list of syntactic dependencies of the sentence. Fernandez further discloses that the speech act tags are used to recognize a possible task. Accordingly, Fernandez teaches using speech act tags and syntactic rules to recognize/decide (identify – as recited in claim 1) if a sentence is a task (imperative – requesting the system to perform the task) or not. Fernandez’s syntactic rule #5 (herein “rule #5”) is one of the set of syntactic rules used to evaluate if a sentence is a task. That is, application of Fernandez’s syntactic rules, and in particular rule #5, to a sentence “identify, in the parse tree (i) an imperative verb as a first word of the utterance” (rule #5 is met when the sentence “starts with the task verb”) by identifying (when a rule is met) a verb (task verb). Given that Fernandez discloses that “send” is one such task verb, and moreover, states in paras. 150 that a verb is designated as a task verb when it is part of the task verb list as given in para. 174, Fernandez’s rule #5 will be met by identifying a verb from the task verb list. There are verbs, such as “send”, in the task verb list that are (a) in a present tense or in an active voice and (b) neither modal, mental, or a form of the verb “to be.”
It is noted that the claim recites “identifying a verb” – which Fernandez does. The claim further states that the verb that is identified “is (a) in a present tense or in an active voice and (b) neither modal, mental or a form of the verb “to be.” Indeed, Fernandez’s task verb “send” and several other verbs in the task verb list meet these qualifications. To be sure, the claim does not require “identifying a tense of a verb,” “identifying a type of the verb” or “detecting types of verbs,” as Applicant contends in their remarks on page 12 of the Amendment, although type could be broadly construed to include “task type” as Fernandez distinguishes. Rather, the claims require “identifying a verb that is ...” which under the broadest reasonable interpretation requires simply identifying a verb, where the verb would have the qualities given (present tense, active voice, not modal, mental or a form of the word to be). As detailed above, Fernandez’s task classifier performs the claimed identify and identifying.
Applicant further sets forth on the bottom of page 12- page 13 of the Amendment that Fernandez does not disclose performing the claimed feature using a classification model or a classifier. However, Applicants arguments are bootstrapped upon the premise that the claimed limitations are to be interpreted so narrowly as to require something like “identifying a tense of a verb” or “identifying an active voice in a verb” and “identifying the form of the verb and that the form is not modal, mental or a form of the verb ‘to be’.” As discussed earlier, the broadest reasonable interpretation of “identifying a verb that is” does not include such a narrowed interpretation as Applicant contends. Moreover, Fernandez states that it is a “task classifier” that evaluates a sentence using speech act tags and the syntactic rules, so, indeed Fernandez teaches a classifier performing the broadest reasonable interpretation of the claimed features.
Therefore in view of the above response, while all of Applicants arguments and amendments have been fully considered, they are not persuasive.

Claim Objections
Claims 6, 13 and 18 are further objected to because of the following informalities:  all these claims recite “reference to an object followed a request suffix” but should recite for example, “reference to an object followed by a request suffix.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, and 11-15, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 and 14 of U.S. Patent No. 10,796,099 in view of Fernandez et al., (US 2017/0161372, herein “Fernandez”). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims under examination 1, 3-9 and 11-15, are rendered obvious by the combination of claims 1, 6, 7 and 14 of USPN 10,796,099 (herein ‘099) and Fernandez as follows.
Regarding claim 1, the correspondence between claim 1 of the present application, and claim 6 of ‘099 is as follows:
Claim 1, present application limitation
Claim 6, USPN 10,796,099 limitation
A method for classifying text, the method comprising:
A method of using a classification model to classify utterances as questions or requests, the method comprising:
accessing an utterance comprising text;
accessing an utterance, wherein the utterance comprises words;
generating a parse tree for the utterance, wherein the parse tree comprises at least one terminal node comprising a word type, wherein each terminal node represents a word or phrase of the utterance and wherein the parse tree identifies syntactic information of the utterance;
generating a parse tree for the utterance, wherein the parse tree comprises at least one terminal node comprising a word type representing a word or phrase of the utterance, and wherein the parse tree identifies syntactic information of the utterance;
	
applying a classification model to the parse tree, wherein the classification model is trained to
applying, to the parse tree, a classification model, that is trained to apply rules comprising:
identify, in the parse tree (i) an imperative verb as a first word of the utterance by identifying a verb that is (a) in a present tense or in an active voice and (b) neither modal, mental, or a form of the verb "to be," or (ii) a first person pronoun and a mental verb;
(i) responsive to determining, from the parse tree, that the utterance comprises a first person pronoun followed by a noun, classifying the utterance as a request; (ii) responsive to determining, from the parse tree, that the utterance comprises an imperative verb as a first word of the utterance by identifying a verb that is (a) in a present tense or in an active voice and (b) neither modal, mental, or a form of the verb “to be,” 
based on the identifying, classifying the utterance as a request
responsive to determining ... classifying the utterance as a request; 
receiving, from the classification model, the classification
receiving, from the classification model, a classification of the utterance,


Claim 6 of ‘099 does not disclose based on the classification, sending a message to a user device or adjusting a configuration of an external device.
Claim 6 of ‘099 further does not disclose wherein the classification is determined by a first similarity score associated with the request being higher than a second similarity score associated with a question.
Fernandez teaches based on the classification, sending a message to a user device or adjusting a configuration of an external device (given the alternative recitation of this limitation, Fernandez fig. 3, para. [0264], teaches that after classification, and using the outputs of the classification modules 208 and 210, an email summary or task list 320 is sent to one or more user devices via network 102). 
Fernandez further teaches wherein the classification is determined by a first similarity score associated with the request being higher than a second similarity score associated with a question (Fernandez paras. [0046]-[0047], the classifiers are binary classifiers, and thus for the class that the sentence belongs to, a “true” or “1” value (score) is output versus a “false” or “0” output from a classifier to which the sentence does not belong to that class, accordingly the output of the command/request classifier will be “1” for a request type sentence, and a “0” will be output from the question classifier, and thus 1 is higher than 0).
Therefore, taking the teachings of claim 6 of ‘099 and Fernandez together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 6 of ‘099 to include the sending of an email summary or task list, which is the result of classification processing at least because doing so would simplify a user’s review and consumption of email (Fernandez para. [0018]).
Regarding claim 3, claim 14 of ‘099 which recites wherein the classification model is a tree kernel or a support vector machine, corresponds to claim 3’s recited wherein the classification model is a tree kernel model or a support vector machine.
Regarding claim 4, claim 7 of ‘099 which recites “accessing a set of training data comprising a set of training data pairs, wherein each training data pair comprises text and an expected classification, and wherein the set of training data includes both (i) a first training data pair that comprises a question and (ii) a second training data pair comprises a request; and training the classification model by iteratively: providing one of the training data pairs to the classification model; receiving, from the classification model, a determined classification; calculating a loss function by calculating a difference between the determined classification and the expected classification; and adjusting internal parameters of the classification model to minimize the loss function,” corresponds to claim 4’s recited “accessing a set of training data comprising a set of training data pairs, wherein each training data pair comprises text and an expected classification, and wherein the set of training data includes both (i) a first training data pair that comprises features indicating a request and (ii) a second training data pair that comprises features indicating a question; and training the classification model by iteratively providing one of the training data pairs to the classification model and adjusting internal parameters of the classification based on a difference between a determined classification and the expected classification.”
Regarding claim 5, claim 6 of ‘099’s recitation of “classification model, that is trained to apply rules comprising: ... (iv) responsive to identifying, in the utterance, a mental verb, classify the utterance as a question,” meets the limitations of claim 5. Claim 6 of ‘099 does not disclose “identifying a first person pronoun.”
Fernandez teaches identifying a first person pronoun (Fernandez para. [0083], a tag question example is “You don’t like broccoli do you” (You is a first person pronoun), where such an example would be labeled (identified) as a question). 
Therefore, taking the teachings of claim 6 of ‘099 and Fernandez together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 6 of ‘099 to include the labeling of types of questions at least because doing so would simplify a user’s review and consumption of email (Fernandez para. [0018]).
Regarding claim 6, claim 6 of ‘099’s recitation of “classification model, that is trained to apply rules comprising:  ... responsive to determining that the utterance comprises a question intent prefix in a first word position, classifying the utterance as a question;” corresponds to the present application’s claim 6 alternative recitation of “further trained to, responsive to identifying, in the parse tree, (i) a question intent prefix in a first word position or (ii) a reference to an object followed a request suffix in a last word position, classify the utterance as a question.”
Regarding claim 7, claim 6 of ‘099’s recitation of “classification model, that is trained to apply rules comprising:  ...  (v) responsive to determining that the utterance comprises a question intent prefix in a first word position, classifying the utterance as a question;” where a question intent prefix is broadest reasonably interpreted to disclose a “predefined question keyword,” discloses the claim 7’s recitation of “further trained to, responsive to identifying in the parse tree, one or more predefined question keywords, classify the utterance as a question.”
Regarding claim 8, claim 6 of ‘099’s recitation of “classification model, that is trained to apply rules comprising:  ... (iii) responsive to identifying, in the utterance, one or more predefined request keywords, classifying the utterance as a request;” corresponds to claim 8’s alternative limitation recitation of “further trained to, responsive to identifying, in the parse tree, (i) a request suffix in a last word position of the utterance, (ii) a transaction verb, or (iii) one or more predefined request keywords, classify the utterance as a request.”
Regarding claim 9, the correspondence between claim 9 of the present application, and claim 1 of ‘099 is as follows:
Claim 9, present application limitation
Claim 1, USPN 10,796,099 limitation
A system comprising:
 A system for classifying text as a question or a request, comprising:
accessing an utterance comprising text;
a linguistic engine configured to: access an utterance comprising at least one word;
generating a parse tree for the utterance, wherein the parse tree comprises at least one terminal node comprising a word type,
generate a parse tree for the utterance, wherein the parse tree comprises at least one terminal node comprising a word type	
applying a classification model to the parse tree, wherein the classification model is trained to
a rule engine configured to ... determine a classification of the text by applying rules comprising:
wherein each terminal node represents a word or phrase of the utterance and wherein the parse tree identifies syntactic information of the utterance;
wherein each terminal node represents a word or phrase of the utterance and wherein the parse tree identifies syntactic information of the utterance;
identify, in the parse tree (i) an imperative verb as a first word of the utterance by identifying a verb that is (a) in a present tense or in an active voice and (b) neither modal, mental, or a form of the verb "to be," or (ii) a first person pronoun and a mental verb, classifying the utterance is a request
(i) responsive to determining, from the parse tree, that the utterance comprises a first person pronoun followed by a noun, classifying the utterance as a request; (ii) responsive to determining, from the parse tree, that the utterance comprises an imperative verb as a first word of the utterance by identifying a verb that is (a) in a present tense or in an active voice and (b) neither modal, mental, or a form of the verb “to be,” classifying the utterance as a request; 
based on the identifying, classify the utterance as a request
responsive to determining ... classifying the utterance as a request; 
based on the classification, sending a message to a user device or adjust a configuration of an external device.
wherein the system is further configured, based on the classification as the question or the request, to send a message to a user device or adjust a configuration of an external device.


Claim 1 of ‘099 does not disclose a non-transitory computer-readable medium storing computer-executable program instructions; and a processing device communicatively coupled to the non-transitory computer-readable medium for executing the computer-executable program instructions, wherein executing the computer-executable program instructions configures the processing device to perform operations comprising.
Claim 1 of ‘099 further does not disclose receiving, from the classification model, the classification. 
Claim 1 of ‘099 further does not disclose wherein the classification is determined by a first similarity score associated with the request being higher than a second similarity score associated with a question.
Fernandez teaches a non-transitory computer-readable medium storing computer-executable program instructions; and a processing device communicatively coupled to the non-transitory computer-readable medium for executing the computer-executable program instructions, wherein executing the computer-executable program instructions configures the processing device to perform operations comprising (Fernandez fig. 3, paras. [0270]-[0274], processing machine with computer instructions on a physical medium, the processing machine reading computer instructions that instruct the machine to process the data). 
Fernandez further teaches wherein the classification is determined by a first similarity score associated with the request being higher than a second similarity score associated with a question (Fernandez paras. [0046]-[0047], the classifiers are binary classifiers, and thus for the class that the sentence belongs to, a “true” or “1” value (score) is output versus a “false” or “0” output from a classifier to which the sentence does not belong to that class, accordingly the output of the command/request classifier will be “1” for a request type sentence, and a “0” will be output from the question classifier, and thus 1 is higher than 0).
Fernandez further teaches receiving, from the classification model, the classification (Fernandez paras. 254, 252, a data structure generated for the sentence including descriptors of the sentence, includes a question feature or a task (imperative) feature respectively based on the outcome of the analysis as to whether the sentence is a question or task where para. 257 teaches the output (classification) is sent to a ranking linear regressor component (thus receiving)). 
Therefore, taking the teachings of claim 1 of ‘099 and Fernandez together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of ‘099 to include the processing machine with a physical medium and computer instructions at least because doing so would be use of known technique (using a computer medium to store instructions for execution) to improve similar devices (methods, or products) in the same way. see MPEP 2143(I)(C).
Regarding claim 11, claim 1 of ‘099 does not disclose the limitations of claim 11.
Fernandez teaches wherein executing the computer-executable program instructions configured the processing device to perform operations comprising (Fernandez para 274, embodiments embodied in a processing machine including a computer with a memory and a set of instructions enabling the computer to perform disclosed operations): accessing a set of training data comprising a set of training data pairs, wherein each training data pair comprises text and an expected classification (Fernandez paras. [0074]-, question classifier module trained by two collections of texts, ISCI-MRDA and SWBD-DAMSL, where both collections use the same tagsets in labeling the training data (thus each item in the datasets being the data and it’s corresponding tag/label (expected classification)), and wherein the set of training data includes both (i) a first training data pair that comprises features indicating a request and (ii) a second training data pair that comprises features indicating a question (Fernandez paras. [0076]-[0086], the tags/categories for the data labels including various question types (features indicating a question) and “task questions” which encapsulate an action request (thus indicating a request)); and training the classification model by iteratively providing one of the training data pairs to the classification model and adjusting internal parameters of the classification model based on a difference between a determined classification and the expected classification (Fernandez para. [0087], support vector machine is trained using the training data (thus iteratively, for each input data item and its respective label) and uses a two phase training and fine tuning approach, where paras. [0114]-[0116] teach that scaling, feature selection and dimensionality reduction is applied to the set of vectors collected for every binary classifier to find the best values of hyperparameters, and fine tuning to maximize accuracy scores (the difference between the classification output and the labeled classification, which is the difference between the determined classification and the expected classification) such as precision, recall and F-score).
Therefore, taking the teachings of claim 1 of ‘099 and Fernandez together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of ‘099 to include the training by labeled data including question and request labeling, and fine tuning of the machine learning support vector machine, at least because doing so would simplify a user’s review and consumption of email (Fernandez para. [0018]).
Regarding claim 12, claim 1 of ‘099’s recitation of “a rule engine configured to ... determine a classification of the text by applying rules comprising: (iv) responsive to identifying, in the utterance, a mental verb, classifying the utterance as a question” applies to the limitations of claim 12, however Claim 1 of ‘099 does not disclose “identifying a first person pronoun.”
Fernandez teaches identifying a first person pronoun (Fernandez para. [0083], a tag question example is “You don’t like broccoli do you” (You is a first person pronoun), where such an example would be labeled (identified) as a question). 
Therefore, taking the teachings of claim 1 of ‘099 and Fernandez together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of ‘099 to include the labeling of types of questions at least because doing so would simplify a user’s review and consumption of email (Fernandez para. [0018]).
Regarding claim 13, claim 1 of ‘099’s recitation of “apply, to the parse tree, one or more linguistic templates comprising one or more word types; and a rule engine configured to generate one or more match results obtained from the linguistic engine and determine a classification of the text by applying rules comprising:,” and “(v) responsive to determining that the utterance comprises a question intent prefix in a first word position, classifying the utterance as a question,” corresponds to the present application’s claim 13 alternative recitation of “wherein the classification model is further trained to responsive to identifying, in the parse tree, (i) a question intent prefix in a first word position or (ii) a reference to an object followed a request suffix in a last word position, classify the utterance as a question.”
Regarding claim 14, claim 1 of ‘099’s recitation of “apply, to the parse tree, one or more linguistic templates comprising one or more word types; and a rule engine configured to generate one or more match results obtained from the linguistic engine and determine a classification of the text by applying rules comprising:,” and “(v) responsive to determining that the utterance comprises a question intent prefix in a first word position, classifying the utterance as a question,” where a question intent prefix is broadest reasonably interpreted to disclose a “predefined question keyword,” corresponds to the present application’s claim 14 alternative recitation of “wherein the classification model is further trained to responsive to identifying, in the parse tree, one or more predefined question keywords, classify the utterance as a question.”
Regarding claim 15, claim 1 of ‘099’s recitation of (iii) responsive to identifying, in the utterance, one or more predefined request keywords, classifying the utterance as a request;” corresponds to claim 15’s alternative limitation recitation of “the classification model is further trained to, responsive to identifying, in the parse tree, (i) a request suffix at in a last word position of the utterance, (ii) a transaction verb, or (iii) one or more predefined request keywords, classify the utterance as a request.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-9, 11, and 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al., (US 2017/0161372 A1, herein “Fernandez”) in view of Weng et al., (US 8,639,509 B2, herein “Weng”).
Regarding claim 1, Fernandez teaches a method for classifying text, the method comprising (Fernandez figs. 4 and 6, paras. [0190], and [0240]-[0250], operations of a speech act classifier module which receives and classifies text from emails): 
generating a parse tree for the (Fernandez paras. [0246], [0145]-[0149] and [0043], step 640 performs sentence analysis including syntactic dependency parsing, the syntactic dependency parsing being in a tree form with a root, and where dependency parsing uses a Python implementation of the Charniak Parser), wherein the parse tree comprises at least one terminal node comprising a word type (Fernandez para. [0149], syntactic dependency tree including a list of tuples of the form “head, dependent, relation name” where a dependent would be a terminal portion of the tree, and where the tree is given in word units (nodes are a word type), for example the given tuple of (send, me, iobj) where send and me are words from the parsed sentence “Please send me the book”), wherein each terminal node represents a word or phrase of the and wherein the parse tree identifies syntactic information of the (Fernandez paras. [0145] and [0149], the tuples are defined at the word level, and together define the syntactic dependency tree for text in the input email); and 
applying a classification model (Fernandez paras. [0044] and [0046], support vector machines, which are supervised learning models, are used in the classification task to determine whether a speech act is a command/request, commitment, question, statement or desire/need) to the parse tree, (Fernandez fig. 3, paras. [0038], [0043], the sentence reconstructor and analyzer module 206 outputs a dependency parsing of the input sentences, which is output to the speech act classifier module 208, and in turn to the questions classifier module 210, where para. [0149] teaches the dependency parsing produces a syntactic dependency tree) where the classification model is trained to (Fernandez paras. [0088] and [0114], training of the SVM classifiers):
identify, in the parse tree (i) an imperative verb as a first word of the utterance by identifying a verb that is (a) in a present tense or in an active voice and (b) neither modal, mental, or a form of the verb "to be," or (ii) a first person pronoun and a mental verb (given the alternative recitation of this limitation, Fernandez teaches in paras. [0151]-[0156], whether a statement qualifies as a “task” is determined per various syntactic rules, including as disclosed in rule #5 of para. [0156], the sentence is in imperative form and starts with an imperative verb, such as “send” in “send the book” which is neither modal, mental or a form of the verb “to be”, where tasks are contrasted to questions as given in para. [0177]); and 
based on the identifying, classifying the [utterance] as a request (Fernandez teaches in paras. [0151]-[0156], whether a statement qualifies as a “task” is determined per various syntactic rules, where tasks are contrasted to questions as given in para. [0177], and where the tasks are requests to perform an action),
wherein the classification is determined by a first similarity score associated with the request being higher than a second similarity score associated with a question (Fernandez paras. [0046]-[0047], the classifiers are binary classifiers, and thus for the class that the sentence belongs to, a “true” or “1” value (score) is output versus a “false” or “0” output from a classifier to which the sentence does not belong to that class, accordingly the output of the command/request classifier will be “1” for a request type sentence, and a “0” will be output from the question classifier, and thus 1 is higher than 0);
receiving, from the classification model, the classification (Fernandez paras. [0046]-[0047], individual sentences are classified into one of six speech acts including command/request and question, where paras. 254, 252 teach a data structure generated for the sentence including descriptors of the sentence, includes a question feature or a task (request) feature respectively based on the outcome of the analysis as to whether the sentence is a question or task, and where para. 257 teaches the output (classification) is sent to a ranking linear regressor component (thus receiving)); and
based on the classification, sending a message to a user device or adjusting a configuration of an external device (given the alternative recitation of this limitation, Fernandez fig. 3, para. [0264], teaches that after classification, and using the outputs of the classification modules 208 and 210, an email summary or task list 320 is sent to one or more user devices via network 102).
Fernandez does not explicitly teach accessing an utterance comprising text, or “the utterance.”
Weng teaches accessing an utterance comprising text (Weng col. 7, lines 4-17, and col. 18, lines 47-53, received analog signals from speech (utterance) are converted to digital form and interpreted as words (text)), and “the utterance.” (Weng col. 7, lines 7-13, received signals are speech input from a user that are converted to words).
Therefore, taking the teachings of Fernandez and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the email processing system of Fernandez to include speech processing from user utterances as disclosed in Weng at least because doing so would provide more precise information searching, retrieving and extraction (Wang col. 3, lines 2-5).
Regarding claim 3, Fernandez teaches wherein the classification model is a tree kernel model or a support vector machine (Fernandez para. [0046], support vector machines were used in the classification task).
Regarding claims 4, and 11, Fernandez teaches further comprising: accessing a set of training data comprising a set of training data pairs, wherein each training data pair comprises text and an expected classification (Fernandez paras. [0045]-[0046], and [0073]-[0074], [0087]] the support vector machines (SVM) used as classifiers are supervised learning models, where the data used for learning was an exemplary corpora of 492 emails manually labeled – thus pairs of data of the sentence, and it’s manual label defining its expected classification, ALSO the question classifier module 210 further categorizes the speech acts identified as questions into particular types of questions and is also an SVM trained with labeled data), and wherein the set of training data includes both (i) a first training data pair that comprises features indicating a request and (ii) a second training data pair that comprises features indicating a question (Fernandez para. [0045], the sentences in the corpora were labeled as one of a command/request, question or other, thus including data pairs where the sentence was paired with a command/request label, and data pairs where the sentence was paired with a question label, ALSO paras. [0074]-[0086], training date of question classifier having a tag/label set for type of question); and training the classification model by iteratively providing one of the training data pairs to the classification model (Fernandez paras. [0088] and [0114], for first phase of training of the SVM classifiers, data pairs (sentence and labels) were provided to the classifier and a grid search consistently applied (iterations) to find the best values of hyperparameters) and adjusting internal parameters of the classification based on a difference between the determined classification and the expected classification (Fernandez paras. [0115]-[0116], fine tuning of the SVMs (adjusting internal parameters of the classification) is performed using the class assignment probabilities (corresponding to determined classification) calculated by each classifier and a class assignment probability threshold is found using a development corpus to maximize the precision, recall and F1-score (thus the adjustment being based on the difference between the actual classification score and the expected classification).
Regarding claims 6, 13 and 18, Fernandez teaches wherein the classification model is further trained to, responsive to identifying, in the parse tree, (i) a question intent prefix in a first word position or (ii) a reference to an object followed a request suffix at in a last word position, classify the as a question (Fernandez paras. [0060]-[0061], question classifier considers a binary feature of whether a sentence includes a “wh” question word (question intent prefix) such as how, what, when, why, who).
Fernandez does not disclose the utterance.
Weng teaches “the utterance.” (Weng col. 7, lines 7-13, received signals are speech input from a user that are converted to words).
Therefore, taking the teachings of Fernandez and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the email processing system of Fernandez to include speech processing from user utterances as disclosed in Weng at least because doing so would provide more precise information searching, retrieving and extraction (Wang col. 3, lines 2-5).
Regarding claims 7, 14 and 19, Fernandez teaches wherein the classification model is further trained to, responsive to identifying in the parse tree, one or more predefined question keywords, classify the utterance as a question (Fernandez paras. [0060]-[0061], question classifier considers a binary feature of whether a sentence includes a “wh” question word (predefined question keyword) such as how, what, when, why, who).
Fernandez does not disclose the utterance.
Weng teaches “the utterance.” (Weng col. 7, lines 7-13, received signals are speech input from a user that are converted to words).
Therefore, taking the teachings of Fernandez and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the email processing system of Fernandez to include speech processing from user utterances as disclosed in Weng at least because doing so would provide more precise information searching, retrieving and extraction (Wang col. 3, lines 2-5).
Regarding claim 8, 15 and 20, Fernandez teaches wherein the classification model is further trained to, responsive to identifying in the parse tree, (i) a request suffix at in a last word position of the utterance, (ii) a transaction verb, or (iii) one or more predefined request keywords, classify the as a request (Fernandez paras. [0048]-[0051], binary feature considered by the command/request classifier indicating whether a sentence is a request, includes indicating whether a sentence has a “request device” including words such as “would” “could” or “can”).
Fernandez does not disclose the utterance.
Weng teaches “the utterance.” (Weng col. 7, lines 7-13, received signals are speech input from a user that are converted to words).
Therefore, taking the teachings of Fernandez and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the email processing system of Fernandez to include speech processing from user utterances as disclosed in Weng at least because doing so would provide more precise information searching, retrieving and extraction (Wang col. 3, lines 2-5).
Regarding claim 9, Fernandez teaches a system comprising: a non-transitory computer-readable medium storing computer-executable program instructions; and a processing device communicatively coupled to the non-transitory computer-readable medium for executing the computer-executable program instructions (Fernandez paras. [0270]-[0274], claim 12, various embodiments disclosed embodied in a computer system including ROM memory (non-transitory) with a set of instructions as software enabling the computer operating system of the computer/processor to perform the operations disclosed), wherein executing the computer-executable program instructions configures the processing device to perform operations comprising: (Fernandez figs. 4 and 6, paras. [0190], [0274], and [0240]-[0250], software instructions the enables the computer system to performed described operations of a speech act classifier module which receives and classifies text from emails): 
generating a parse tree for the (Fernandez paras. [0246], [0145]-[0149] and [0043], step 640 performs sentence analysis including syntactic dependency parsing, the syntactic dependency parsing being in a tree form with a root, and where dependency parsing uses a Python implementation of the Charniak Parser), wherein the parse tree comprises at least one terminal node comprising a word type (Fernandez para. [0149], syntactic dependency tree including a list of tuples of the form “head, dependent, relation name” where a dependent would be a terminal portion of the tree, and where the tree is given in word units (nodes are a word type), for example the given tuple of (send, me, iobj) where send and me are words from the parsed sentence “Please send me the book”), wherein each terminal node represents a word or phrase of the and wherein the parse tree identifies syntactic information of the (Fernandez paras. [0145] and [0149], the tuples are defined at the word level, and together define the syntactic dependency tree for text in the input email); and 
applying a classification model (Fernandez paras. [0044] and [0046], support vector machines, which are supervised learning models, are used in the classification task to determine whether a speech act is a command/request, commitment, question, statement or desire/need) to the parse tree, (Fernandez fig. 3, paras. [0038], [0043], the sentence reconstructor and analyzer module 206 outputs a dependency parsing of the input sentences, which is output to the speech act classifier module 208, and in turn to the questions classifier module 210, where para. [0149] teaches the dependency parsing produces a syntactic dependency tree) where the classification model is trained to (Fernandez paras. [0088] and [0114], training of the SVM classifiers):
identify, in the parse tree (i) an imperative verb as a first word of the utterance by identifying a verb that is (a) in a present tense or in an active voice and (b) neither modal, mental, or a form of the verb "to be," or (ii) a first person pronoun and a mental verb (given the alternative recitation of this limitation, Fernandez teaches in paras. [0151]-[0156], whether a statement qualifies as a “task” is determined per various syntactic rules, including as disclosed in rule #5 of para. [0156], the sentence is in imperative form and starts with an imperative verb, such as “send” in “send the book” which is neither modal, mental or a form of the verb “to be”, where tasks are contrasted to questions as given in para. [0177]); and 
based on the identifying, classifying the [utterance] as a request (Fernandez teaches in paras. [0151]-[0156], whether a statement qualifies as a “task” is determined per various syntactic rules, where tasks are contrasted to questions as given in para. [0177], and where the tasks are requests to perform an action),
wherein the classification is determined by a first similarity score associated with the request being higher than a second similarity score associated with a question (Fernandez paras. [0046]-[0047], the classifiers are binary classifiers, and thus for the class that the sentence belongs to, a “true” or “1” value (score) is output versus a “false” or “0” output from a classifier to which the sentence does not belong to that class, accordingly the output of the command/request classifier will be “1” for a request type sentence, and a “0” will be output from the question classifier, and thus 1 is higher than 0);
receiving, from the classification model, the classification (Fernandez paras. [0046]-[0047], individual sentences are classified into one of six speech acts including command/request and question, where paras. 254, 252 teach a data structure generated for the sentence including descriptors of the sentence, includes a question feature or a task (request) feature respectively based on the outcome of the analysis as to whether the sentence is a question or task, and where para. 257 teaches the output (classification) is sent to a ranking linear regressor component (thus receiving)); and
based on the classification, sending a message to a user device or adjust a configuration of an external device (given the alternative recitation of this limitation, Fernandez fig. 3, para. [0264], teaches that after classification, and using the outputs of the classification modules 208 and 210, an email summary or task list 320 is sent to one or more user devices via network 102).
Fernandez does not explicitly teach accessing an utterance comprising text, or “the utterance.”
Weng teaches accessing an utterance comprising text (Weng col. 7, lines 4-17, and col. 18, lines 47-53, received analog signals from speech (utterance) are converted to digital form and interpreted as words (text)), and “the utterance.” (Weng col. 7, lines 7-13, received signals are speech input from a user that are converted to words).
Therefore, taking the teachings of Fernandez and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the email processing system of Fernandez to include speech processing from user utterances as disclosed in Weng at least because doing so would provide more precise information searching, retrieving and extraction (Wang col. 3, lines 2-5).
Regarding claim 16, Fernandez teaches a non-transitory computer-readable medium storing computer-executable program instructions that when executed by a processor (Fernandez paras. [0270]-[0274], claim 12, various embodiments disclosed embodied in a computer system including ROM memory (non-transitory) with a set of instructions as software enabling the computer operating system of the computer/processor to perform the operations disclosed), perform operations comprising (Fernandez figs. 4 and 6, paras. [0190], [0274], and [0240]-[0250], software instructions the enables the computer system to performed described operations of a speech act classifier module which receives and classifies text from emails): 
generating a parse tree for the (Fernandez paras. [0246], [0145]-[0149] and [0043], step 640 performs sentence analysis including syntactic dependency parsing, the syntactic dependency parsing being in a tree form with a root, and where dependency parsing uses a Python implementation of the Charniak Parser), wherein the parse tree comprises at least one terminal node comprising a word type (Fernandez para. [0149], syntactic dependency tree including a list of tuples of the form “head, dependent, relation name” where a dependent would be a terminal portion of the tree, and where the tree is given in word units (nodes are a word type), for example the given tuple of (send, me, iobj) where send and me are words from the parsed sentence “Please send me the book”), wherein each terminal node represents a word or phrase of the and wherein the parse tree identifies syntactic information of the (Fernandez paras. [0145] and [0149], the tuples are defined at the word level, and together define the syntactic dependency tree for text in the input email); and 
applying a classification model (Fernandez paras. [0044] and [0046], support vector machines, which are supervised learning models, are used in the classification task to determine whether a speech act is a command/request, commitment, question, statement or desire/need) to the parse tree, (Fernandez fig. 3, paras. [0038], [0043], the sentence reconstructor and analyzer module 206 outputs a dependency parsing of the input sentences, which is output to the speech act classifier module 208, and in turn to the questions classifier module 210, where para. [0149] teaches the dependency parsing produces a syntactic dependency tree) where the classification model is trained to (Fernandez paras. [0088] and [0114], training of the SVM classifiers):
identify, in the parse tree (i) an imperative verb as a first word of the utterance by identifying a verb that is (a) in a present tense or in an active voice and (b) neither modal, mental, or a form of the verb "to be," or (ii) a first person pronoun and a mental verb (given the alternative recitation of this limitation, Fernandez teaches in paras. [0151]-[0156], whether a statement qualifies as a “task” is determined per various syntactic rules, including as disclosed in rule #5 of para. [0156], the sentence is in imperative form and starts with an imperative verb, such as “send” in “send the book” which is neither modal, mental or a form of the verb “to be”, where tasks are contrasted to questions as given in para. [0177]); and 
based on the identifying, classifying the [utterance] as a request (Fernandez teaches in paras. [0151]-[0156], whether a statement qualifies as a “task” is determined per various syntactic rules, where tasks are contrasted to questions as given in para. [0177], and where the tasks are requests to perform an action),
wherein the classification is determined by a first similarity score associated with the request being higher than a second similarity score associated with a question (Fernandez paras. [0046]-[0047], the classifiers are binary classifiers, and thus for the class that the sentence belongs to, a “true” or “1” value (score) is output versus a “false” or “0” output from a classifier to which the sentence does not belong to that class, accordingly the output of the command/request classifier will be “1” for a request type sentence, and a “0” will be output from the question classifier, and thus 1 is higher than 0);
receiving, from the classification model, the classification (Fernandez paras. [0046]-[0047], individual sentences are classified into one of six speech acts including command/request and question, where paras. 254, 252 teach a data structure generated for the sentence including descriptors of the sentence, includes a question feature or a task (request) feature respectively based on the outcome of the analysis as to whether the sentence is a question or task, and where para. 257 teaches the output (classification) is sent to a ranking linear regressor component (thus receiving)); and
based on the classification, send a message to a user device or adjust a configuration of an external device (given the alternative recitation of this limitation, Fernandez fig. 3, para. [0264], teaches that after classification, and using the outputs of the classification modules 208 and 210, an email summary or task list 320 is sent to one or more user devices via network 102).
Fernandez does not explicitly teach accessing an utterance comprising text, or “the utterance.”
Weng teaches accessing an utterance comprising text (Weng col. 7, lines 4-17, and col. 18, lines 47-53, received analog signals from speech (utterance) are converted to digital form and interpreted as words (text)), and “the utterance.” (Weng col. 7, lines 7-13, received signals are speech input from a user that are converted to words).
Therefore, taking the teachings of Fernandez and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the email processing system of Fernandez to include speech processing from user utterances as disclosed in Weng at least because doing so would provide more precise information searching, retrieving and extraction (Wang col. 3, lines 2-5).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Weng, as set forth above regarding claim 1 from which claim 5 depends, and regarding claim 9 from which claim 12 depends, further in view of Qadir et al., “Classifying Sentences as Speech Acts in Message Board Posts,” Proceedings of the 2011 Conference on Empirical Methods in Natural Language Processing, Association for Computational Linguistics, 2011 pages 748–758 (herein “Qadir NPL”).
Regarding claims 5 and 12, Fernandez teaches wherein the classification model is further trained to, responsive to identifying in the parse tree, classify the utterance as a question (Fernandez paras. [0089] and [0106], unigrams and bigrams (words) are used by the classifiers which receive the dependency parse (parse tree) as matching to features of question types – such as the bigram “who knows” which includes a mental verb “knows” and a subject “who”).
Fernandez does not explicitly teach the utterance.
Further, Fernandez does not explicitly teach identifying a mental verb and a first person pronoun.
Weng teaches “the utterance.” (Weng col. 7, lines 7-13, received signals are speech input from a user that are converted to words).
Qadir NPL teaches identifying a mental verb and a first person pronoun (Qadir NPL page 751, lexical and syntactic features of words and sentences that are used to classify speech acts into categories, the lexical and syntactic features including the presence of a first person pronoun, and plan phrases which include both a first person pronoun (I) as well as “planning” verbs (mental verbs)).
Therefore, taking the teachings of Fernandez and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the email processing system of Fernandez to include speech processing from user utterances as disclosed in Weng at least because doing so would provide more precise information searching, retrieving and extraction (Wang col. 3, lines 2-5).
Further, taking the teachings of Fernandez and Qadir NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the features detected for in classifying a question as disclosed in Fernandez to include first person pronouns and planning phrases as disclosed in Qadir NPL at least because doing so would provide for additional considerations in speech act classification useful for information extraction systems so that only facts are extracted from expository text (see Qadir NPL page 749, upper left column).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PyPi.org, “bllipparser 2016.9.11: Python bindings for the BLLIP natural language parser,” PyPi.org website, September 11, 2016 (accessible at https://pypi.org/project/bllipparser/2016.9.11/, last accessed December 23, 2021). This reference is directed towards a popular Python NLP text parser that can be used to generate parse trees.
Khoo et al., “Experiments with Sentence Classification,” Proceedings of the 2006 Australasian Language Technology Workshop (ALTW2006), pages 18–25. Khoo discloses representation techniques useful in determining whether a sentence is a question.
Budzinski, US Patent No. 5,715,468, directed towards natural language processing including syntactic parsing resulting in a syntactic parse tree and determining modal verbs and an imperative mood of analyzed text.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656